Citation Nr: 9927947	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-17 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to a permanent and total rating for pension 
purposes.  

2.  Basic eligibility for pension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDING OF FACT

The veteran's disabilities are of sufficient severity as to 
prevent the appellant from engaging in some form of 
substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSION OF LAW

The veteran is totally disabled or unemployable because of a 
permanent disability.  38 U.S.C.A. §§ 1502(a), 1521 and 5107 
(West 1991); 38 C.F.R. §§ 3.314(b)(2), 3.321(b)(2), 3.340, 
3.342, 4.15 and 4.17 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has chronic obstructive 
pulmonary disease, asthma bronchiole and gastroesophageal 
reflux disease, which precludes him from obtaining and 
retaining gainful employment.  It is the decision of the 
Board that evidence supports his claim of entitlement to 
pension benefits.  

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
All relevant facts have been properly developed.  The Board 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.  Epps v. Brown, 9 
Vet. App. 341 (1996).  

To establish entitlement to VA pension benefits under 38 
U.S.C.A. § 1521, a veteran must (1) have served during a 
period of war for a requisite period of time; (2) be 
permanently and totally disabled; and (3) have income that 
meets a certain income standard.  See Brown v. Derwinski, 2 
Vet.App. 444, 446 (1992).  "Determinations of permanent and 
total disability pension purposes [are] based on nonservice- 
connected disability or combined nonservice-connected 
disability and service-connected disabilities not the result 
of willful misconduct."  38 C.F.R. § 3.314(b)(2) (1998).  
Generally, "total disability will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation."  38 C.F.R. § 
3.340(a)(1) (1998).  

The claims folder reflects that the veteran was born in 
October 1945.  He completed 3 years of high school.  The 
veteran served on active duty from September 1965 to 
September 1967.  He reported no gainful type of employment 
since January 1997, when he last worked for 3 weeks as a 
carpenter.  The appellant originally filed a claim for 
nonservice-connected pension benefits in April 1998 based on 
chronic obstructive pulmonary disease and asthma.  In support 
of this pension claim, the veteran submitted private medical 
records from May 1983 to June 1998.  These records show that 
the appellant was hospitalized in January and March 1998 for 
chronic obstructive pulmonary disease exacerbation.  

At the June 1998 VA examination the physician noted that the 
veteran had a tracheostomy performed at the VAMC in 
Birmingham.  There was some sort of laryngeal obstruction 
with repair of the tracheostomy seven days later.  The 
examiner commented that the veteran did have at times 
productive cough and significant dyspnea on exertion.  The 
veteran was asthmatic and had 4-5 real asthma attacks.  The 
asthma attacks may last for several days when he usually 
ended up in the hospital.  

Physical examination revealed that the veteran's chest was 
somewhat over extended with significant wheezing, rales and 
rhonchi.  It was difficult to evaluate the size of his heart, 
but his pulse was 96 and respiration was 20.  The veteran's 
blood pressure varied between 158/78 and 140/90.  Cor 
pulmonale could not be established.  There was no weight loss 
or gain.  The veteran had significant bronchial breathing on 
both sides with rales and rhonchi and wheezes.  

The diagnoses were severe chronic obstructive pulmonary 
disease and asthma bronchiole.  Status post tracheostomy 
following laryngeal obstruction in 1985; gastroesophageal 
reflux disease; and chest discomfort probably related to 
asthma were also listed as diagnoses.  

The VA pulmonary function report, dated June 1998, indicated 
that forced expiratory volume-1 (FEV-1) was 45 percent of 
predicted.  The ratio of FEV-1 to Forced Vital Capacity (FEV-
1/FVC) was 63 percent of predicted.  Diffuse Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO) 
was 63 percent of predicted with a note that the findings 
were outside the normal range calibration.  

Emphysema, Pulmonary: FEV-1 less than 40 percent of predicted 
value or; the ratio FVE-1/FVC less than 40 percent, or; DLCO 
(SB) less than 40 percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or Cardio 
catheterization), or; episode(s) of acute respiratory 
failure, or requires outpatient oxygen therapy warrants a 100 
percent evaluation.  FEV-1 of 40 to 55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
m/kg/min (with cardiorespiratory limit) warrants a 60 percent 
evaluation.  FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56-to 65 percent 
predicted warrants a 30 percent evaluation.  FEV-1 of 71 to 
80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
DLCO (SB) 66 to 80 percent predicted warrants a 10 percent 
evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6603(1998).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1998).  

As gastroesophageal reflux disease is an unlisted condition 
it is permissible to rate under hiatal hernia, a closely 
related disease.  

Hernia hiatal: Symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health justify a 60 percent rating.  Persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health 
justifies a 30 percent evaluation.  With two or more of the 
symptoms for the 30 percent evaluation of less severity 
justifies a 10 percent evaluation.  38 C.F.R. § 4.115, 
Diagnostic Code 7346 (1998).  

The Board finds that the veteran's disabilities, when 
considered in light of his education, and work experience, 
render him unable to secure and follow a substantially 
gainful occupation.  The Board finds two factors particularly 
convincing.  The veteran suffers chronic obstructive 
pulmonary disease; asthma bronchiole and gastroesophageal 
reflux disease and last worked as a carpenter in January 
1997.  The medical evidence of record indicates that the 
chronic obstructive pulmonary disease is 60 percent disabling 
and that gastroesophageal reflux disease is 10 percent 
disabling.  The veteran's experience and education restrict 
him to physically demanding work.  He can no longer perform 
physically demanding work due to his respiratory problems.  
In fact he was hospitalized in January and March 1998 for 
respiratory problems.  The Board finds that it is highly 
unlikely that the veteran could secure and follow a gainful 
occupation at his level of disability and given his 
educational and occupational background.  

ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is granted.  The grant is subject to proper 
verification of service, including 90 days of service.


REMAND

The record does not contain a DD 214.  The record does not 
contain a VA Form 3101 with a 90 certification stamp.  There 
is a BINQ printout; however, the document contains dates in 
conflict with that reported by the veteran.  Although it has 
a notation of verified, the document does not address lost 
time.  The VA has a duty that includes obtaining proper 
verification of dates of service, character of service and 
the amount of credible service.  Murphy v. Derwinski 1 Vet 
App. 78, 81 (1990).  Therefore, the core element of the case 
is remanded for the following:

The RO shall obtain proper verification 
of service, including verification of 
dates of service, character of discharge, 
and verification of 90 days of countable 
service.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

